Citation Nr: 1816392	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-12 078A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a disability manifested by dyspnea of the internal organs.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1953 to May 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2017, the case was remanded for additional development.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) a chronic disability manifested by dyspnea of the internal organs.  


CONCLUSION OF LAW

Service connection for dyspnea of the internal organs is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in March 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran (via his representative) contends that the November 2017 VA examination report is inadequate for rating purposes because rationale for the opinion provided is based on "no documentation of ongoing complaints reported by the Veteran."  See February 2018 statement.  A review of the examination report found that the examiner did not report "no documentation of ongoing complaints reported by the Veteran."  Rather, he interviewed and examined the Veteran, recorded the reported histories of shortness of breath both during and after service, reviewed the claims file (noting work-related complaints of shortness of breath in 1978) and summarized the Veteran's relevant postservice medical history.  The Board finds that the examination report is adequate for rating purposes as the examiner considered (and summarized for the record) the Veteran's reported history and provided an opinion which considered various possible underlying pathology for his complaints.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).
To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's instant claim (received in June 2012) lists the disability for which service connection is sought as "Dysna of the Internal Organs"; on the form the typewritten word Dysna is crossed out, and written above (in hand-writing that appears to be by someone other than the Veteran) is the word "Dysinea".  The Agency of Original Jurisdiction (AOJ) noted that the word dysinea is not found in the dictionary; interpreted the claim as seeking service connection for "dyspnea" of internal organs; and denied the claim based essentially on a finding that such disability was not shown to be related to service.  The Veteran alleges that he received a diagnosis of such disability while serving in England.  See May 2013 statement.  He has also reported receiving treatment for the disability (from 1980) from Dr. S.V. and from Barnes-Jewish Hospital.  See October 2008 and May 2013 statements.

As noted in the Board's September 2017 remand, the only available service treatment record (STR) is his service separation examination report.  All further STRs (including any of alleged treatment at a military hospital in England) are considered to be "fire-related", i.e., destroyed by fire at the National Personnel Records Center in St. Louis in 1973.  See April 2005 Formal Finding of Unavailability of Service Records Outside of the Separation Physical.  On May 1955 service separation examination no pertinent abnormalities were noted; the Veteran's lungs and chest, heart, vascular system, and endocrine system were all normal.  

Postservice records show April 1978 complaints of dyspnea on exertion (in his work digging graves).  The assessment was high blood pressure.  An echocardiogram did not show mitral valve prolapse but suggested mild right ventricular hypertrophy.  A November 1978 pulmonary function test showed mild hypertension but was otherwise normal.

A November 2006 private treatment records notes a complaint of shortness of breath when traversing stairs.  The assessment, by Dr. S.V., was "Dyspnea on exertion.  It is possible this is due to deconditioning but I ordered tests for CBC to rule out anemia."  A March 2011 clinical record notes that the Veteran reported dyspnea; physical examination of the respiratory system showed that his chest was symmetric and respiratory effort was normal.  Most recently, an October 2016 VA treatment record notes the Veteran's report of dyspnea with exertion.  [At various times the Veteran has also denied dyspnea, including specifically in October 2007, May 2008, June 2008, October 2011, and April 2012 (records from Dr. S.V), as well as in February 2014, June 2015, and December 2016 (VA treatment records).] 

In a May 2013 statement, the Veteran reported that while stationed in England, he was given a spinal tap while on sick call.  He stated that military medical providers "had an idea of what [his] problem was, but did not tell [him]."  He reported that in 1978 (more than two decades after separation from service), his treating physician told him it was "dysinea."  

In a September 2017 statement, the Veteran's representative asked that, in light of the lack of available STRs, the Board remand the appeal to afford the Veteran a VA examination.  

In September 2017, the Board remanded the claim.  The Board noted the evidence of record, including records from Dr. S.V. and some records from Barnes-Jewish Hospital (including  a document received in 2005 pertaining to an eye disability, and a July 2008 response indicating there were no records of treatment for "stress"), and asked the Veteran to submit authorizations to allow VA to obtain any outstanding private treatment records.  The Board also asked the Veteran to confirm that the benefit he seeks with the instant claim is service connection for a disability manifested by dyspnea (breathlessness or loss of breath) due to internal organ pathology, and ordered a VA examination to ascertain the presence, nature, and etiology of the disability for which the Veteran seeks service connection.  

On October 10, 2017, VA received written correspondence from the Veteran (dated October 3, 2017).  On a piece of line-ruled paper, he wrote that BVA has his consent to examine all of his health records.  That same day, the AOJ sent the Veteran correspondence in accordance with the Board's remand; it asked him to clarify the disability for which he seeks service connection, and also asked him to submit new medical authorizations for VA to secure all records of private treatment (as prior ones had expired); VA forms 21-4142 and 21-4142a were attached to the correspondence.  He did not respond.  The Board notes that the duty to assist a claimant is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

On November 2017 VA examination, the Veteran reported that, during physical training in service, he could not keep up with others because of shortness of breath.  He also reported a spinal tap in service .  The examiner noted that the Veteran's service separation examination report mentions lues treatment in 1945 (approximately 8 years prior to service) and wrote, "I assume the spinal tap was to check for neurosyphilis and I assume it was negative since it was not mentioned as a diagnosis on separation examination."  The examiner noted treatment in 1978 for complaints of dyspnea while digging graves at work.  He noted that ultimately the Veteran was treated for hypertension with a beta blocker.  He acknowledged current treatment for mild renal failure, diet-controlled diabetes (which the Veteran does not believe that he has), and hypertension.  Following review of the record, and interview and examination of the Veteran, the physician examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He wrote:

Shortness of breath can be due to airway obstruction, Pulmonary parenchymal disease, Pulmonary vascular diseasse, Pulmonary pleural disease, Inspiratory muscle weakness, diaphramatic (sic) muscle paralysis, Anemia, Arrhythmia, or neuropsychiatric disease.  None of these have been reported in this Veteran and therefore are not supported by underlying pathology.  

Sometimes shortness of breath is just shortness of breath.  A perceived (sic) state of being.  None of his testing indicates underlying pathology.  His diagnosis of syphilis predates [his] service and is not known to cause shortness of breath.

Dyspnea is a symptom and not a diagnosis.  By history, it sounds like he would be short of breath doing physical training.  To the best of my ability, I have been unable to find any diagnosis or disease process yet diagnosed, that would explained his "dyspnea of internal organs" that he reports from 1955.  

Being short of breath, in the absence of a 'condition,' remains only a symptom.

In reply to a January 2018 Supplemental Statement of the Case (SSOC), the Veteran submitted a waiver of the 30-day waiting period prior to BVA certification, and explained his belief that he has proven his case asked that VA "please go on with [his] case."  

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought, a disability manifested by dyspnea due to internal organ pathology.

The evidence of record shows complaints of shortness of breath and dyspnea.  The Board acknowledges the Veteran's reports of shortness of breath while in service.  Although the Veteran is competent to report lay-observable symptoms such as shortness of breath, that alone, without a diagnosed or identifiable underlying malady or condition, is not in and of itself a compensable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Whether or not there is underlying pathology for shortness of breath constituting a compensable disability is a medical question beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that his assertion that he has a disability manifested by dyspnea due to internal organ pathology not to be probative evidence.  The evidence does not show such a disability, nor has the Veteran submitted any competent evidence showing he has such.  Notably, on November 2017 VA examination, such a disability was not diagnosed.  The examiner was unable to find any diagnosis, or disease process yet diagnosed, to explain the Veteran's shortness of breath; he explained that in the absence of a "condition," shortness of breath is only a symptom, and not a disability.  

Accordingly, the Veteran has not met the threshold requirement for substantiating a claim of service connection, competent evidence of the disability for which service connection is sought.  In the absence of proof of a disability manifested by dyspnea due to internal organ pathology there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  The preponderance of the evidence is against this claim.  Therefore, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a disability manifested by dyspnea of the internal organs is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


